Citation Nr: 1525376	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  06-35 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior April 3, 2012 and in excess of 50 percent beginning on April 3, 2012.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In that decision, the agency of original jurisdiction (AOJ) granted service connection for PTSD and assigned an initial 30 percent disability rating, effective October 14, 2005.  

The Board denied the Veteran's appeal in a July 2009 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In May 2010, the Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated that part of the July 2009 decision that denied the appeal with regard to the PTSD disability rating, and remanded that matter to the Board for compliance with the terms of the JMR.  

In December 2010, the Board remanded the issue to the AOJ for additional development; specifically to afford the Veteran an examination to determine the severity of his PTSD.  The examination was conducted in February 2011.  In September 2012, another examination was conducted for the purpose of determining whether the Veteran was unemployable due to his service-connected disabilities.  In November 2012, the AOJ increased the disability rating for PTSD to 50 percent, effective April 3, 2012, and granted a total disability rating based on individual unemployability due to service-connected disabilities, effective March 7, 2011.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The evidence appears to show significant shifts in the severity of the Veteran's PTSD.  Given this fact, the Board concludes that VA should afford the Veteran another examination so that it has a complete picture of disability due to PTSD when it decides the appeal.  A remand is therefore necessary.  

The initial PTSD examination in June 2006 described few symptoms and assigned a Global Assessment of Functioning (GAF) score of 55.  GAF scores indicate functioning, with higher scores indicating higher functioning.  

A VA discharge summary, received by the AOJ in February 2007, documented that the Veteran had been hospitalized for PTSD for approximately one month, from January to February 2007.  During this time he was also treated for cardiac symptoms by the medicine department.  The diagnoses listed in the discharge summary included PTSD with a GAF score of 30.  

It was this hospitalization and GAF score without a subsequent PTSD examination that led the Parties, in the JMR, to question whether another examination was necessary and to instruct the Board to address whether the evidence indicated that a staged rating was appropriate.  

The February 2011 VA PTSD examination report documents that the examiner found the Veteran to suffer from persistent delusions and hallucinations, assigned a GAF score of 45, and stated that there was total occupational and social impairment due to PTSD signs and symptoms.  

The September 2012 examination report included assignment of a GAF score of 55 and findings that the Veteran had no delusions or hallucinations, and that, although his cardiac disease and prostate condition rendered him unemployable, his PTSD did not render him unemployable.  These findings indicate less than total social and occupational impairment.  

Given the range of these findings over the indicated time periods, and the date of the last examination, the Board concludes that another VA examination should be provided to the Veteran so that there is a current picture of the severity of his PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for a VA PTSD examination.  The examiner must review the claims file in conjunction with the examination.  The examiner must provide a report that describes the severity and functional impairment due to the Veteran's PTSD since he was last examined in September 2012.  

2.  Then readjudicate the claim of entitlement to an initial disability rating for PTSD in excess of 30 percent prior to April 3, 2012 and in excess of 50 percent beginning on April 3, 2012.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

